Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 5/20/2022 has been considered.
Claims 1 and 7 are amended. Claims 1-8 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spahl et al. (U.S. Patent Publication No. 2013/0151412), in view of Jumpertz (U.S. Patent Npo. 10,762,788)

Regarding claims 1 and 6, Spahl teaches an economic value processing system comprising a plurality of vehicles configured to communicate with each other and managing economic values held by the plurality of vehicles or users of the plurality of vehicles, the economic value processing system comprising: 
a first vehicle of the plurality of vehicles (Fig. 11-12); and 
a second vehicle of the plurality of vehicles, (Fig. 11-12) 
wherein the first vehicle is configured to send a pass request signal to the second vehicle when a distance between the first vehicle and the second vehicle becomes less than a predetermined distance, (the send request condition may be that the distance, d, to the other vehicle is less than a threshold distance, dthreshold. The threshold distance, dthreshold may indicate that vehicle 300 is approaching and about to overtake the other vehicle, for example, when v>vother…. a request may further comprise sending the fee conditions for transferring a fee to an account associated with the other vehicle in exchange for conceding the ROW, if vehicle 300 approaches another vehicle in the same lane from behind within dthreshold, vehicle 300 may send a request to the other vehicle to concede the ROW, [55-63]);
based on the pass request signal sent from the first vehicle, the economic value processing system is configured to decrease an economic value held by the first vehicle or a user of the first vehicle and increase an economic value held by the second vehicle or a user of the second vehicle, when the second vehicle changes a lane or the second vehicle is passed by the first vehicle, ([0007, the fee amount may be transferred immediately following the conceding of ROW by the other vehicle. 590 may also comprise, prior to transferring the fee amount by the payment date, vehicle 300 overtaking the other vehicle. For example, once vehicle 300 performs a maneuver to overtake or pass the other vehicle, and this maneuver is sensed by vehicle sensors (e.g. vehicle presence sensors 298), the fee amount may be transferred by the payment date, [60-68]).
Spahl substantially discloses the claimed invention, however, does not explicitly disclose notify a second vehicle of the plurality of vehicles that a pass request signal has arrived from a first vehicle of the plurality of vehicles, based on respective identification information of the first vehicle and the second vehicle included in the pass request signal, the respective identification information including matching a license plate number of the first vehicle and a license plate number of the second vehicle, in response to the pass request signal -4-Application No.: 16/430,774 Attorney Docket No. 11074.1096-00000for passing the second vehicle received from the first vehicle. Spahl teaches sending a request may comprise sending a vehicle identification (ID) code, and the current vehicle position, and travel direction. The ID code may be used to identify the type of vehicle, [0058]
However, Jumpertz teaches the leading vehicle 150 can grant the trailing vehicle's priority request and alter its path 152 to an alternative path 154, thereby allowing the trailing vehicle 100 to accelerate and follow its desired path 104 while passing the leading vehicle.Referring now to FIG. 2, the interaction between a priority requesting vehicle 100 and an impeding vehicle 150 is shown in form of a sequence diagram. FIG. 2 illustrates steps included in a method for requesting and granting priority between a host vehicle and other vehicles. Based on its role, a host vehicle may be the requesting vehicle 100 or the impeding vehicle 150. Both the requesting vehicle 100 and the impeding vehicle 150 periodically transmit status messages 202, 252. The status messages 202, 252 include at least position information and identifying information. The position information included in the status messages 202, 252 may be derived from a Global Navigation Satellite System (GNSS). The identifying information included in the status messages 202, 252 may be personally identifying, and may for example include elements of a license plate number, or may be anonymously identifying, such as a Bitcoin address, Col.6 ln 1-38.

Regarding claim 2, Spahl teaches an amount of decrease when decreasing the economic value held by the first vehicle or the user of the first vehicle is larger than an amount of increase when increasing the economic value held by the second vehicle or the user of the second vehicle, (higher fee amount, [59-60]).

Regarding claim 3, Spahl teaches a server configured to communicate with the plurality of vehicles, wherein the server is configured to grant economic value corresponding to a charge to a vehicle sending a purchase request signal or a user of that vehicle when receiving purchase request signals of economic value including charges from the plurality of vehicles, (Vehicles systems SACC, LKA, [77], fee amounts, [59]).

Regarding claim 4, Spahl teaches the plurality of vehicles automatically send the purchase request signals to the server when the economic values held by the plurality of vehicles or users of the plurality of vehicles become predetermined amounts or less, [75-80].

Regarding claim 5, Spahl teaches a server configured to communicate with the plurality of vehicles, wherein the first vehicle sends the pass request signal to the second vehicle through the server and economic values respectively held by the plurality of vehicles or users of the plurality of vehicles are stored in the server, (store fees, [45]).

Regarding claim 7, Spahl teaches judge that the second vehicle has changed the lane or that the second vehicle has already been passed based on current position information of the first vehicle and the second vehicle received through the communication device, (LKA 438 may aid in maintaining the direction of vehicle 300 in a slower-moving lane, thereby conceding ROW and allowing the other vehicle to pass., [75-77])
  
Regarding claim 8, Spahl teaches the control device is configured to judge that the second vehicle has changed the lane or that the second vehicle has already been passed by the first vehicle when receiving a signal for payment of the economic value sent from the first vehicle, (continual lane changing by drivers during heavy traffic is reduced because vehicles remain in slower-moving lanes in exchange for receiving toll payments, and overtaking vehicles may be granted ROW in an anticipatory fashion reducing occurrences of overtaking vehicles to slowing down and waiting for slower vehicles to change lanes, [77, 88, 92, 95]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on Jumpertz reference applied in the prior rejection of record for “license plate” teaching.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627  


                                                                                                                                                                                                      
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627